UNITED STATES BANKRUPTCY COURT NORTHERN DISTRICT OF GEORGIA NEWNAN DIVISION Exhibit 99.1 } CASE NUMBER } 02-10835 } The NewPower Company, et. al. } JUDGE W. Homer Drake, Jr. } DEBTORS } CHAPTER 11 DEBTOR’S MONTHLY FINANCIAL REPORTS (BUSINESS) FOR THE PERIOD 6/30/2010 to 7/31/2010 Comes now the above-named debtor and files its Periodic Financial Reports in accordance with the Guidelines established by the United States Trustee and FRBP 2015. Paul Ferdinands Attorney for Debtor Debtor’s Address Attorney’s Address and Phone Number and Phone Number P.O. Box 17296 191 Peachtree St. Stamford, Ct 06907 Atlanta, GA 30303 Tel: (203) 329-8412 Tel: (404) 572-4600 NewPower Holdings, Inc. Case Number:02-10835 Post Petition Totals For Period from June 30, 2010thru July 31, 2010 Opening Cash Balance - 6/30/10 Inflows: Customer Collections Collateral Returned -Sureties -SecurityDeposits Sale Proceeds/Interest Income/Other Total Inflows Distribution of Outflows Outflows: NewPower The NewPower Post Petition: Holdings, Inc. Company Professionals - Bankruptcy 0 0 Consulting Fees Lockbox Fees Supplies & Misc Rent 1 1 Insurance Utilities (Heat, Hydro, Phone, etc.) 1 1 Payroll (inlcuding tax payments & fees) 11 11 T&E Reimbursements State Tax Payments Distribution to Equity Total Outflows 13 13 Net Cash Flows Closing Cash Balance Attachment 1 NewPower Holdings, Inc. Case Number: 02-10835 Monthly Accounts Receivable Aging and Reconciliation For Period fromJune 30, 2010thru July 31, 2010 Amounts in $000’s Accounts Receivable at Petition Date: $ Beginning of Month Balance*- Gross $ (per 6/30/10 G/L) PLUS:Current Month New Billings - LESS:Collections During the Month - End of Month Balance - Gross $ 13,476 (per 7/31/10 G/L) Allowance for Doubtful Accounts End of Month Balance - Net of Allowance $ - Note: The accounts receivable aging below relates only to deliveries to customers subsequent to the June 11, 2002 petition date. AR Aging for Post Petition Receivables Current > 30 days > 60 days Total $- $- Attachment 2 NewPower Holdings, Inc. Case Number: 02-10835 Monthly Accounts Payable and Secured Payments Report For Period fromJune 30,2010 thru July 31,2010 Amounts in $000’s See attached System Generated A/P reports as of 7/31/2010 (Attachments 2A and 2B). Beginning of Period Balance $ 56 (per 6/30/10 G/L) PLUS:New Indebtedness Incurred 3 LESS:Amounts Paid on A/P (3 ) End of Month Balance $ 56 (per 7/31/10 G/L) Exhibit 2A The New Power Company Vendor Balance Detail As ofJuly 31, 2010 Type Date Amount Balance Arkadin, Inc. Bill 07/26/2010 Bill Pmt -Check 07/26/2010 -39.94 Total Arkadin, Inc. AT&T Bill 07/26/2010 Bill Pmt -Check 07/26/2010 -158.61 Total AT&T epiq Systems Bill 07/26/2010 Bill Pmt -Check 07/26/2010 -387.50 Total epiq Systems JPMorgan Chase Bill 07/26/2010 Bill Pmt -Check 07/26/2010 -960.50 Total JPMorgan Chase Kaster Moving Co. Inc. Bill 07/26/2010 Bill Pmt -Check 07/26/2010 -82.50 Total Kaster Moving Co. Inc. Ms. Patricia Foster Bill 07/26/2010 Bill Pmt -Check 07/26/2010 -300.00 Total Ms. Patricia Foster U.S. Trustee Program Payment Center Bill 07/26/2010 Bill 07/26/2010 Bill 07/26/2010 Bill Pmt -Check 07/26/2010 -1,300.00 Total U.S. Trustee Program Payment Center TOTAL Exhibit 2B The New Power Company Unpaid Vendor Balances July 31, 2010 Balance Franchise Tax Liability Payroll Tax Liablility 4,429.07 Attachment 3 NewPower Holdings, Inc. Case Number: 02-10835 Inventroy and Fixed Assets Report For Period from June 30, 2010thru July 31,2010 Amounts in $000's Inventory Report Inventory Balance at Petition Date $ 15,587 Inventory at Beginning of Period $- (per 6/30/10 G/L) PLUS:Inventrory Purchased - LESS:Inventory Used or Sold - End of Month Balance $- (per 7/31/10 G/L) Inventory is generally costed at the lower of cost or market.By the end of July 2002 we had sold all of our gas inventory either to retail customers or financial buyers as part of our asset sales. Fixed Asset Report Book Value at Petition Date Our fixed assets at petition date consisted of office furniture and equipment.These assets were transferred to our lessor in June 2002 as part of the settlement of our lease obligation. Fixed Assets at Beginning of Period $- Less:Depreciation Expense - Less:Dispositions - Add:Purchases - Fixed Assets at End of Period $- Attachment 4 Page8 of 15 Name of Debtor : NewPower Holdings Inc. Case # : 02-10835 Reporting Period: 7/01/2010-7/31/2010 Name of Bank: JP Morgan Chase Branch: New York ABA # 021000021 Account Name: The New Power Company Concentration Account Account Number: Purpose of Account: Concentration Account Beginning Balance Total Deposits $- Transfer from Money Market Total Payments $ 9,179.45 Transfer to Manual Checking of Closing Balance Electronic Payments issued this Period Last Payment issued this Period Total # of payments this Period 0 Attachment 4 Page9 of 15 Name of Debtor : NewPower Holdings Inc. Case # : 02-10835 Reporting Period: 7/01/2010-7/31/2010 Name of Bank: JP Morgan Chase Branch: New York ABA # 021000021 Account Name: The New Power Company Account Number: Purpose of Account: Money Market Beginning Balance Total Deposits Interest Income Total Payments $ 3,499.76 Payroll Taxes Closing Balance Service Charges $- First Check issued this Period N/A Last Check issued this Period N/A Total # of checks issued this Period N/A Attachment 4 Page10 of 15 Name of Debtor : NewPower Holdings Inc. Case # : 02-10835 Reporting Period: 7/01/2010-7/31/2010 Name of Bank: JP Morgan Chase Branch: Syracuse, NY Account Name: The New Power Company Account Number: Purpose of Account: Controlled Disbursements (A/P) Beginning Balance $ 0.00 Total Deposits Transfer from Concentration Total Payments Closing Balance $ 0.00 Service Charges N/A First Check issued this Period Last Check issued this Period Voided Checks 0 Total # of checks issued this Period 8 Exhibit 5 The New Power Company Check Detail July2010 Num Date Name Original Amount 07/12/2010 CT Commissioner of Revenue Services wire 07/12/2010 United States Treasury dir dep 07/15/2010 M. Patricia Foster 07/26/2010 Arkadin, Inc. 07/26/2010 AT&T 07/26/2010 epiq Systems 07/26/2010 JPMorgan Chase 07/26/2010 Ms. Patricia Foster 07/26/2010 U.S. Trustee Program Payment Center 07/26/2010 Kaster Moving Co. Inc. dir dep 07/30/2010 M. Patricia Foster Attachment 6 NewPower Holdings, Inc. Case Number: 02-10835 Monthly Tax Report For Period from June 30, 2010thru July 31,2010 Amounts in $000's Taxes Paid During the Month Employment Taxes Connecticut State Tax Taxes Owed and Due Payroll Tax Liability Attachment 7A NewPower Holdings, Inc. Case Number: 02-10835 Summary of Officer Compensation / Summary of Personnel and Insurance Coverages For Period from June 30, 2010thru July 31,2010 Amounts in $000's Summary of Officer Compensation See supplemental attachment. Personnel Report Full Time Part Time # of Employees at beginning of period 1 # hired during the period - - # terminated/resigned during period - - # employees on payroll - end of period 0 1 # of employees on temporary consulting assignments 0 Confirmation of Insurance See supplemental attachment. * * Omitted Attachment 7B (Supplemental) Payments made to insiders 7/01/10-7/31/2010 Payments are in gross amts Title Amount Date Type M. Patricia Foster President & CEO 7/15/2010 Salary for pay period 7/01 -7/15 7/31/2010 Salary for pay period 7/16 - 7/31 Attachment 8 NewPower Holdings, Inc. Case Number: 02-10835 Significant Developments During Reporting Period For Period fromJune 30, 2010 thruJuly 31,2010 none
